PROSPECTUS Morgan Stanley Capital I Inc. Depositor Mortgage Pass-Through Certificates (Issuable in Series by Separate Issuing Entities) Morgan Stanley Capital I Inc. will offer one or more series of certificates, which represent beneficial ownership interests in the related trust. The assets of each trust will primarily be: Ÿ conventional, fixed or adjustable interest rate mortgage loans secured by first liens or junior liens, or first and junior liens on one- to four-family residential properties, including mortgage participations; Ÿ mortgage pass-through certificates and mortgage-backed securities; Ÿ direct obligations of the United States or other governmental agencies; or Ÿ any combination of the above. The certificates of any series will not be obligations of Morgan Stanley Capital I Inc. or any of its affiliates, and neither the certificates of any series nor the underlying mortgage loans are insured or guaranteed by any governmental agency. Investing in any series of certificates involves risks. See “Risk Factors” beginning on page 6 of this prospectus. The Securities and Exchange Commission and state securities regulators have not approved or disapproved the certificates or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. MORGAN STANLEY The date of this prospectus is March 31, 2008 Important Notice about Information Presented in this Prospectus and the Accompanying Prospectus Supplement The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the SEC is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy securities in any state where the offer or sale is not permitted. Information about the certificates being offered to you is contained in two separate documents that progressively provide more detail: Ÿ this prospectus, which provides general information, some of which may not apply to a particular series of certificates; and Ÿ the accompanying prospectus supplement, which describes the specific terms of your series of certificates. You should rely only on the information contained in this prospectus and the accompanying prospectus supplement. We have not authorized anyone to provide you with information that is different from that contained in this prospectus and the prospectus supplement. This prospectus and the accompanying prospectus supplement include cross references to sections in these materials where you can find further related discussions. The tables of contents in this prospectus and the prospectus supplement identify the pages where these sections are located. Morgan Stanley Capital I Inc.’s principal executive office is located at 1585 Broadway, New York, New York 10036, and Morgan Stanley Capital I Inc.’s telephone number is (212) 761-4000. 2 TABLE OF CONTENTS Page SUMMARY OF PROSPECTUS 1 RISK FACTORS 6 DESCRIPTION OF THE TRUST FUNDS 29 Assets 29 Mortgage Loans 29 Mortgage-Backed Securities 31 Government Securities 32 Accounts 33 Credit Support 33 Cash Flow Agreements and Derivatives 33 USE OF PROCEEDS 34 YIELD CONSIDERATIONS 34 General 34 Pass-Through Rate 34 Timing of Payment of Interest 34 Payments of Principal; Prepayments 35 Prepayments, Maturity and Weighted Average Life 36 Other Factors Affecting Weighted Average Life 37 THE DEPOSITOR 38 THE SPONSOR 39 STATIC POOL INFORMATION 39 ISSUING ENTITY 39 DESCRIPTION OF THE CERTIFICATES 39 General 39 Categories of Classes of Certificates 40 Indices Applicable to Floating Rate and Inverse Floating Rate Classes 42 LIBOR 42 COFI 43 Treasury Index 44 Prime Rate 45 Distributions 45 Available Distribution Amount 46 Distributions of Interest on the Certificates 46 Distributions of Principal of the Certificates 47 Components 47 Distributions on the Certificates of Prepayment Premiums 47 Allocation of Losses and Shortfalls 47 Advances in Respect of Delinquencies 47 Reports to Certificateholders 48 Termination 50 Book-Entry Registration and Definitive Certificates 51 Exchangeable Securities 54 DESCRIPTION OF THE AGREEMENTS 57 Assignment of Assets; Repurchases 57 Representations and Warranties; Repurchases 59 Certificate Account and Other Collection Accounts 60 Pre-Funding Account 63 Collection and Other Servicing Procedures 64 Subservicers 65 Realization Upon Defaulted Mortgage Loans 65 Hazard Insurance Policies 67 Fidelity Bonds and Errors and Omissions Insurance 69 Due-on-Sale Provisions 69 Retained Interest; Servicing Compensation and Payment of Expenses 69 Evidence as to Compliance 70 i Matters Regarding a Master Servicer and the Depositor 70 Events of Default 72 Rights Upon Event of Default 72 Amendment 73 The Trustee 74 Duties of the Trustee 74 Matters Regarding the Trustee 74 Resignation and Removal of the Trustee 74 DESCRIPTION OF CREDIT SUPPORT 75 General 75 Subordinate Certificates 76 Cross-Support Provisions 76 Insurance or Guarantees for the Mortgage Loans 76 Letter of Credit 76 Insurance Policies and Surety Bonds 76 Reserve Funds 77 Derivative Products 77 Credit Support for Mortgage-Backed Securities 77 LEGAL ASPECTS OF MORTGAGE LOANS 78 General 78 Types of Mortgage Instruments 78 Interest in Real Property 79 Cooperative Loans 79 Foreclosure 80 Junior Mortgages 84 Anti-Deficiency Legislation and Other Limitations on Lenders 84 Environmental Legislation 85 Due-on-Sale Clauses 85 Prepayment Charges 86 Subordinate Financing 86 Applicability of Usury Laws 86 Alternative Mortgage Instruments 87 Servicemembers’ Civil Relief Act 88 Forfeiture for Drug, RICO and Money Laundering Violations 88 FEDERAL INCOME TAX CONSEQUENCES 89 General 89 Grantor Trust Funds 89 a. Single Class of Grantor Trust Certificates 89 b. Multiple Classes of Grantor Trust Certificates 93 c. Sale or Exchange of a Grantor Trust Certificate 96 d. Non-U.S. Persons 97 e. Information Reporting and Backup Withholding 97 REMICS 98 a. Taxation of Owners of REMIC Regular Certificates 100 b. Taxation of Owners of REMIC Residual Certificates 108 Prohibited Transactions and Other Taxes 113 Liquidation and Termination 114 Administrative Matters 115 Tax-Exempt Investors 115 Residual Certificate Payments—Non-U.S. Persons 115 Tax Related Restrictions on Transfers of REMIC Residual Certificates 116 Reportable Transactions 118 Taxation of Classes of Exchangeable Securities 118 STATE TAX CONSIDERATIONS 119 ERISA CONSIDERATIONS 119 General 119 Prohibited Transactions 120 Review by Plan Fiduciaries 123 LEGAL INVESTMENT 123 PLAN OF DISTRIBUTION 125 LEGAL MATTERS 126 FINANCIAL INFORMATION 126 ii RATING 127 INCORPORATION OF INFORMATION BY REFERENCE 127 GLOSSARY OF TERMS 128 iii SUMMARY OF PROSPECTUS This summary highlights selected information from this prospectus. It does not contain all of the information you need to consider in making your investment decision. To understand all of the terms of a series of certificates, read this entire document and the accompanying prospectus supplement carefully. Relevant Parties for Each Series of Certificates Issuing Entity Each series of certificates will be issued by a separate trust. Each trust will be formed pursuant to a pooling and servicing agreement among Morgan Stanley Capital I Inc., one or more servicers and a trustee. Depositor Morgan Stanley Capital I Inc. a wholly-owned subsidiary of Morgan Stanley. Sponsor and Seller Unless otherwise specified in the related prospectus supplement, Morgan Stanley Mortgage Capital Inc., a New York corporation, will be the sponsor and a seller into the each trust.Morgan Stanley Mortgage Capital Inc. is an affiliate of the depositor and its address is 1585 Broadway, New York, New York 10020.See “The Sponsor” in this Prospectus. Master Servicer The servicer or servicers for substantially all the mortgage loans for each series of certificates, which servicer(s) may be affiliates of Morgan Stanley Capital I Inc., will be named in the related prospectus supplement. Trustee The trustee for each series of certificates will be named in the related prospectus supplement. The Mortgage Assets General Each trust will own the related mortgage loan, including mortgage participations, or mortgage-backed securities or both or, if specified in the applicable prospectus supplement, direct obligations of the United States or other governmental agencies. You should refer to the applicable prospectus supplement for the precise characteristics or expected characteristics of the mortgage loans and mortgage-backed securities included in each trust fund. Mortgage Loans The mortgage loans in each trust will be conventional, fixed or adjustable interest rate mortgage loans, or mortgage participations, secured by first liens or junior liens or first and junior liens on one- to four-family residential properties or shares issued by cooperative housing corporations. Unless otherwise provided in the related prospectus supplement, all mortgage loans will have individual principal balances at origination of not less than $25,000 and original terms to maturity of not more than 40 years. All mortgage loans will have been originated by persons other than Morgan Stanley Capital I Inc. Mortgage-Backed Securities The mortgage-backed securities in each trust will be mortgage pass-through certificates or other mortgage-backed securities evidencing interests in or secured by conventional, fixed or adjustable rate mortgage loans secured by first liens or junior liens or first and junior 1 liens on one- to four-family residential properties or shares issued by cooperative housing corporations. Government Securities Each trust may own, in addition to the mortgage loans and mortgage-backed securities, direct obligations of the United States or other governmental agencies which provide for payment of interest or principal or both. Other Assets Other Assets If so specified in the applicable prospectus supplement, the trust fund may include the following agreements and other similar agreements: Ÿ guaranteed investment contracts; Ÿ interest rate swap or exchange agreements; Ÿ interest rate cap, collar or floor contracts; Ÿ currency exchange contracts; or Ÿ other interest rate or currency agreements. Credit Enhancement Subordination A series of certificates may include one or more classes of senior certificates and one or more classes of subordinate certificates. The rights of the holders of subordinate certificates of a series to receive distributions will be subordinated to such rights of the holders of the senior certificates of the same series to the extent and in the manner specified in the applicable prospectus supplement. Subordination is intended to enhance the likelihood of the timely receipt by the senior certificateholders of their proportionate shares of scheduled monthly principal and interest payments on the related mortgage loans and to protect them from losses. This protection will be effected by: Ÿ the preferential right of the senior certificateholders to receive, prior to any distribution being made in respect of the related subordinate certificates on each distribution date, current distributions on the related mortgage loans and mortgage-backed securities of principal and interest due them on each distribution date out of the funds available for distributions on such date; Ÿ the right of such holders to receive future distributions on the mortgage loans and mortgage-backed securities that would otherwise have been payable to the holders of subordinate certificates; Ÿ the prior allocation to the subordinate certificates of all or a portion of losses realized on the underlying mortgage loans and mortgage-backed securities; or Ÿ any combination of the above. 2 Other Types of Credit Enhancement If so specified in the applicable prospectus supplement, the certificates of any series, or any one or more classes of a series may be entitled to the benefits of the following types of credit enhancement: Ÿ limited guarantee Ÿ financial guaranty insurance policy Ÿ surety bond Ÿ letter of credit Ÿ mortgage pool insurance policy Ÿ reserve fund Ÿ cross-support Any credit support will be described in the applicable prospectus supplement. Distributions on Certificates General Each series of certificates will consist of one or more classes of certificates that will be entitled, to the extent of funds available, to one of the following: Ÿ principal and interest payments in respect of the related mortgage loans and mortgage-backed securities; Ÿ principal distributions, with no interest distribution; Ÿ interest distributions, with no principal distributions; Ÿ sequential or concurrent distributions of principal; Ÿ senior or subordinate distributions of interest or principal or both; Ÿ distributions of interest after an interest accrual period; or Ÿ such other distributions as are described in the applicable prospectus supplement. Interest Distributions With respect to each series of certificates, other than classes of certificates which may be entitled to disproportionately low, nominal or no interest distributions, interest on the related mortgage loans and mortgage-backed securities at the weighted average of their mortgage rates—net of servicing fees and other amounts as described in this prospectus or in the applicable prospectus supplement, will be passed through to holders of the related classes of certificates in accordance with the particular terms of each such class of certificates. The terms of each class of certificates will be described in the related prospectus supplement. Except as otherwise specified in the applicable prospectus supplement, interest on each class of certificates of each series will accrue at the fixed, floating or weighted average pass-through rate for each class 3 indicated in the applicable prospectus supplement on their outstanding principal balance or notional amount. Principal With respect to a series of certificates, principal payments including prepayments on the related mortgage loans and mortgage-backed securities will be passed through to holders of the related certificates or otherwise applied in accordance with the related pooling and servicing agreement on each distribution date.
